Pannell, Judge.
Where the defendant was charged with uttering and delivering a check then and there knowing that he would not have sufficient funds or credit with the bank for its payment, and, upon the trial of the case, it appeared that his account was levied upon by the Federal Government on a claim of past due income taxes sometime prior to the giving of the check, but it does not appear how long before the giving of the check such levy was made, or that the defendant at the time he issued and uttered the check had notice of same, the evidence was insufficient to convict.

Judgment reversed.


Bell, C. J., and Deen, J., concur.